Citation Nr: 1206127	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO. 10-03 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to February 1998, from March 1994 to December 1998, and from March 2001 to January 2008.  He also served in the New Hampshire Army National Guard, which included a period of active duty for training from October 1991 until February 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran has been shown to have a current back disorder that is related to his military service. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a back disorder was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In the decision below, the Board has granted the Veteran's claim for a back disorder, and therefore, the benefit sought on appeal has been granted in full. Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Law and Analysis

Service connection may be established for a disability resulting from personal injury suffered or a disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a back disorder.  He has previously contended that he has had chronic neck pain and back pain since service.  In a June 2009 rating decision, the RO granted service connection for a cervical spine disability. 

The Veteran's service treatment records document occasional complaints of back pain.  For example, in September2005, the Veteran complained of occasional back and neck pain.  A May 1985 service treatment record also documented a complaint of chronic back pain.  Additionally, although the Veteran did not receive a MRI for the thoracolumbar spine in service, an August 2005 MRI of the cervical spine included a finding of multilevel decreased diskal signal intensity on T2 representing disk degeneration.  Moreover, during a September 2007 medical board examination, the Veteran reported having a medical history of recurrent back pain. The examiner noted that the Veteran did not have lower back pain, but did indicate that he had upper back pain that was below the neck.  A clinical evaluation also revealed an abnormal thoracic spine. 

The Veteran was later afforded a VA general examination in January 2008 during which the examiner reviewed the claims file and medical history and performed a physical examination.  The examiner noted that there was slight lordosis of the upper thoracic spine with no paraspinous tenderness or muscle spasm.

In an undated VA medical record, it was noted that the Veteran had a long history of combat-related spine problems with the most severe involving the cervical spine for which he obtained treatment.  It was further noted that the Veteran also had service-related disc problems in the lower back, which were seen on a MRI scan. Additionally, a November 2008 VA MRI report regarding the lumbar spine showed that the Veteran had multilevel degenerative discogenic changes.

The Veteran was provided another VA examination in March 2009 during which the examiner reviewed the claims file and medical history.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine with evidence of a chronic lumbar strain.  He opined that it was less likely as not that the thoracolumbar spine disorder is a direct or proximate result of the Veteran's military service, as there was no mention of any complaints regarding thoracolumbar pain consistently throughout the service treatment records.  The examiner also found no consistency in the history to explain a military cause for the current condition, and he indicated that the disorder only had an onset four to five months earlier.  

In a March 2009 VA neurosurgery consultation note, the VA medical provider indicated that the Veteran reported having a history of several years of back pain.

Based on the foregoing, the evidence does show that the Veteran had complaints pertaining to his back in service.  There is no reason to doubt the credibility of his statements that he continued to have back problems since service other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, his credibility is bolstered by the fact that he submitted a claim for service connection in February 2009, which was only a little over year from his separation from service.  Moreover, there is no evidence of any intercurrent injury or other cause. 

As previously noted, the March 2009 VA examiner did render a negative nexus opinion; however, he based his opinion on the fact that there was no mention of any thoracolumbar complaints consistently throughout the service treatment records or until late 2008.  However, as discussed above, the service treatment records do document complaints of back pain and there were abnormal findings.  Moreover, the Board has found that the Veteran's reported history is credible.  Therefore, the Board finds that the March 2009 VA examiner's opinion is based on an inadequate rationale.  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current back disorder is causally or etiologically related to his period of service. To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Board concludes that service connection for a back disorder is warranted. 


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for a back disorder is granted. 



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


